        Case 1:19-cr-00121-SPW Document 107 Filed 04/19/21 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


  UNITED STATES OF AMERICA,                         CR 19-121-BLG-SPW-l


                         Plaintiff,
                                                ORDER SETTING
           vs.                                  SENTENCING

  MICHAEL TROY WEBB,

                         Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on April 2, 2021. United States Magistrate Judge Timothy

J. Cavan entered Findings and Recommendation in this matter on April 2, 2021

(Doc. 100). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 100)are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Thursday, August 26,2021 at 9:30 a.m., in the

James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:19-cr-00121-SPW Document 107 Filed 04/19/21 Page 2 of 4
Case 1:19-cr-00121-SPW Document 107 Filed 04/19/21 Page 3 of 4
Case 1:19-cr-00121-SPW Document 107 Filed 04/19/21 Page 4 of 4
